        8:20-cv-01880-JD           Date Filed 03/08/21         Entry Number 48          Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON/GREENWOOD DIVISION

Christopher Paul Mahaffey,                         )                 Case No.: 8:20-cv-01880-JD
                                                   )
                          Petitioner,              )
                                                   )
                    vs.                            )                 OPINION & ORDER
                                                   )
Warden Perry Correctional Institution,             )
                                                   )
                          Respondent.              )
                                                   )
                                                   )
                                                   )

        This matter is before the Court with the Report and Recommendation of United States

Magistrate Jacquelyn D. Austin (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02 of the District of South Carolina. 1 Petitioner

brought this pro se Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254. (DE 1.) On

August 20, 2020, Respondent filed a Motion for Summary Judgment. (DE 17.) Because Petitioner

is proceeding pro se, he was advised pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), that a failure to respond to the Motion for Summary Judgment could result in the Motion

being granted and this case being dismissed. (DE 18.) Petitioner filed his Response in Opposition

on December 9, 2020. (DE 37.) On December 16, 2020, Respondent filed a Reply to the Response.

(DE 39.)

        On December 29, 2020, the magistrate judge issued a Report and Recommendation,

recommending that Respondent’s Motion for Summary Judgment be granted and that the Petition


1
         The recommendation has no presumptive weight, and the responsibility for making a final determination
remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is
charged with making a de novo determination of those portions of the Report and Recommendation to which specific
objection is made. The court may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                       1
        8:20-cv-01880-JD         Date Filed 03/08/21       Entry Number 48          Page 2 of 4




for Writ of Habeas Corpus be dismissed. (DE 40.) For the reasons stated below, the Court adopts

the Report and Recommendation and grants Respondent’s Motion for Summary Judgment.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On May 15, 2020, Petitioner, a state prisoner, filed a Petition for a Writ of Habeas Corpus

Under 28 U.S.C. § 2254, on the following grounds, quoted substantially verbatim, from his

Petition 2:

        GROUND ONE: The South Carolina Court of Appeals erred in failing to find the
        trial court erred in denying Petitioner’s motion to sever the drugs charges from the
        burglary and petit larceny charges.
        GROUND TWO: The South Carolina Court of Appeals erred in failing to find the
        trial court erred in refusing to charge the lesser included offense of burglary in the
        second degree.
        GROUND THREE: The South Carolina courts erred in failing to find trial counsel
        rendered constitutionally ineffective assistance of counsel when counsel failed to
        object to the State’s request for a hand of one hand of all jury instruction that was
        not applicable under the facts of the case.

(DE 1.) Respondent filed a Motion for Summary Judgment on August 20, 2020. (DE 17.)

Petitioner filed his Response in Opposition to Respondent’s Motion for Summary Judgment on

December 9, 2020. (DE 37.) Respondent filed a Reply on December 16, 2020. (DE 39.)

        The December 29, 2020, Report and Recommendation recommends that Defendant’s

Motion for Summary Judgment be granted and that the Petition for Writ of Habeas Corpus be

dismissed. Petitioner filed objections to the Report and Recommendation raising six objections. 3




2
        The Report and Recommendation details the procedural procedure of Petitioner’s underlying case
and the procedural posture thereof, and the Court adopts the recitation herein by reference. (DE 40.)
3
        Petitioner states in his Objections to the Report and Recommendation that “Petitioner will concede
that Grounds One and Two present questions of state law and therefore, Petitioner will only argue Ground
Three.” (D.E. 45.) Therefore, this Court will only address Ground Three of the Petition, which the
Petitioner raises six objections.

                                                    2
       8:20-cv-01880-JD         Date Filed 03/08/21      Entry Number 48         Page 3 of 4




(DE 45.) Respondent filed a Reply on February 22, 2021. (DE 47.) This matter is now ripe for

review.

II.       DISCUSSION

          Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing

Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to

the Report and Recommendation, this Court is not required to give any explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          Upon review, the Court finds that many of Petitioner’s objections are non-specific,

unrelated to the dispositive and/or at the heart of disputed portions of the Report and

Recommendation, or merely restate his arguments. Specifically, Petitioner’s first two objections

merely disagree with the jury’s fact finding in the underlying state court trial without making a

claim of a deprivation of a constitutional right. “[I]t is only noncompliance with federal law that

renders a State’s criminal judgment susceptible to collateral attack in the federal courts,” Wilson

v. Corcoran, 562 U.S. 1, 5 (2010), and “it is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions,” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).

See also Pulley v. Harris, 465 U.S. 37, 41 (1984) (“A federal court may not issue the writ on the

basis of a perceived error of state law.”). Petitioner’s fourth objection regarding ineffective


                                                  3
       8:20-cv-01880-JD          Date Filed 03/08/21        Entry Number 48          Page 4 of 4




assistance of counsel was properly addressed in the Report and Recommendation. This Court

agrees with the Report and Recommendation and finds that the objection merely restates

Petitioner’s argument. Petitioner’s third, fifth, and sixth objections are nonspecific and need not

be addressed here.

        Consequently, the Court grants Respondent’s Motion for Summary Judgment and adopts

the Report and Recommendation and incorporates it herein by reference.

        It is, therefore, ORDERED that Respondent’s Motion for Summary Judgment is granted,

and Petitioner’s Petition for a Writ for Habeas Corpus is dismissed; further, it is ORDERED that

a certificate of appealability is denied because Defendant has failed to make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.




      March 8, 2021
Greenville, South Carolina



                                  NOTICE OF RIGHT TO APPEAL

        Petitioner is hereby notified that he has the right to appeal this order within sixty (60) days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                     4
